Citation Nr: 1116079	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-18 789	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc disease.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1957 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Ft. Harrison, Montana RO. In February 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

The issue of service connection for a headache disorder as secondary to degenerative disc disease of the cervical spine has been raised by the Veteran (at the videoconference hearing) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   [Notably, service connection has been established for migraine headaches, now rated 30%, on the basis that such disability is directly related to service.]


FINDINGS OF FACT

1.  At no time during the pendency of this claim is the Veteran's postoperative cervical disc disease shown to have been manifested by limitation of forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine; separately ratable neurological symptoms are not shown; incapacitating episodes of intervertebral disc syndrome with a total duration of at least 4 weeks during any 12 month period are not shown.

2.  Throughout the appeal period the Veteran's right knee disability has been manifested by X-ray confirmed arthritis with painful motion; compensable limitation of flexion or extension is not shown; slight subluxation/instability is shown throughout since December 13, 2007.  




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for cervical disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code (Code) 5243 (2010).

2.  The Veteran's service connected right knee disability warrants a combined increased rating of 20 percent (but not higher) from December 13, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Significantly, during the February 2011 videoconference Board hearing before the undersigned, the Veteran was advised of what was needed to substantiate the claims, i.e., evidence that the disabilities have worsened; his testimony reflects that he is aware of what is necessary.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2008, February 2010, and June 2010.  Those examinations will be discussed in greater detail below; though the Board finds them adequate, as each included a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Cervical spine disability

The May 2009 rating decision on appeal continued a 20 percent rating that had been assigned for the Veteran's postoperative (discectomy) cervical disc disease.  The cervical spine disability has been rated 20 percent under Code 5293.  As the criteria for rating disabilities of the spine were revised (and renumbered) effective prior to the instant claim for increase, the disability must now be rated under 38 C.F.R. § 4.71a, Code 5243.  

Cervical intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Formula), or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The General Formula criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Inasmuch as the disability is already rated 20%, the focus is on those criteria that would afford the Veteran a higher than 20% rating. 

Under the Incapacitating Episodes Formula, a 20 percent rating is warranted when incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.  A 40 percent rating is warranted when the incapacitating episodes have a total duration of at least 4, but less than 6, weeks during a 12 month period.  

For purposes of evaluation under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following Incapacitating Episode Criteria.  

Under the General Formula, a 20% rating is warranted when (1) forward flexion of the cervical spine is greater than 15 degrees but less than 30 degrees; (2) the combined range of motion of the cervical spine is not greater than 170 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30% rating is warranted when (1) forward flexion of the cervical spine is limited to 15 degrees or less, or (2) there is favorable ankylosis of the entire cervical spine.  Note 1 following states that associated objective neurological abnormalities are to be separately rated.

In October 2008 the Veteran submitted treatment records which were interpreted by the RO as a claim for increase.  Therefore, the relevant period for consideration in this appeal is that beginning one year prior to the date of claim (i.e., from October 2007).  There is no medical evidence of record regarding the Veteran's cervical spine disability from October 2007 to April 2008.

On April 2008 private treatment, the Veteran complained of a left-sided "crick" in his neck, which occurred shortly after working underneath a car.  The assessment was cervical strain/muscle spasm.  On May 2008 private treatment, the Veteran complained of worsening left posterior neck pain.  On physical examination, there was marked decreased range of motion of the neck and tenderness over the left posterior lateral neck. May 2008 cervical spine X-ray results show status post C6-C7 interbody fusion, progressive C4-C5 and C5-C6 degenerative changes and disc space narrowing, and multi-level degenerative changes.

On December 2008 VA examination, the Veteran reported that he had been told approximately one year prior that everything above the metal plate in his cervical spine was "full of arthritis".  He reported headaches with weather changes with simultaneous left shoulder pain.  He complained of intermittent non-radiating pain (rated 9 on a scale of 1- 10) on the first day of a flare-up, 8 out of 10 on the second day, and 2 out of 10 on the third day.  The pain was precipitated by weather changes, and the Veteran used Tylenol for treatment with no side effects.  He complained of significant impairment during flare-ups.  He denied any associated symptoms of weakness, stiffness, swelling, redness, heat, instability or giving way, locking, fatigability, lack of endurance, or paresthesias.  He reported that he voluntarily retired from employment at age 62 and began to volunteer as a driver for the DAV.  He denied using assistive devices such as a brace or cervical collar.  He reported that he could no longer hunt or drive race cars due to the cervical spine disability.  He denied difficulty walking or driving.  He denied dysphagia or dyspnea.  He denied having had any incapacitating episodes in the previous 12 months.

On physical examination, the cervical spine had no visible ankylosing, deformity, asymmetry or muscle rigidity.  There was no objective evidence of painful motion, spasm, weakness, tenderness, or postural abnormalities.  The position of the head was neutral and it was not held rigid.  Curvatures of the spine were normal and symmetrical in appearance.  On range of motion testing, forward flexion was 0 to 30 degrees, extension was 0 to 30 degrees, left and right lateral flexion were 0 to 40 degrees, and left and right lateral rotation were 0 to 80 degrees.  The Veteran reported no problems with looking over either shoulder when driving.  There was no report of difficulty walking due to limited line of vision, no restricted opening of the mouth, and no dyspnea or dysphagia.  Neurological examination was normal for sensory and motor testing.  There was no objective or clinical evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use with three joint measurements, beyond the measured and reported ranges reported on examination.  X-rays revealed anterior fusion with transfixing plate at the C6-7 and C7-T1 levels, with associated degenerative osteoarthritis at the C5-C6 level; anatomic alignment of the cervicovertebral bodies; a well-preserved atlantoaxial joint; and vascular calcifications in the region of the left carotid artery.  The X-rays were interpreted as unchanged from the previous findings from June 2007.

On January 2009 private treatment by Dr. B.B., the Veteran reported pain at the base of the neck and left trapezius which could radiate up behind the neck, behind the ear, and into his head, causing headaches.  He reported one occasion in which severe pain radiated into his shoulder with numbness in the arm.  He reported significant decreased range of motion in his neck, with increased pain if he were to drive any distance.  He denied any numbness or difficulty with walking, weakness, or balance.  Dr. B.B. noted a previous history of anterior cervical discectomy with subsequent revision.  

On physical examination, there was marked restricted range of motion, with approximately 20 degrees rotation to each direction, 40 degrees of flexion, and 15 degrees of extension.  There was no evidence of Spurling's.  On sensory testing, he was intact to pinprick, light touch, temperature and vibratory sense.  On motor testing, there was atrophy of the left biceps; he had diminished biceps and brachioradialis reflex on the left versus the right.  Lower extremity reflexes were not pathologic.  There was no Hoffmann's; Romberg was negative.  Tandem gait was unimpaired.  X-ray results revealed an anterior interbody fusion at the C6-7 level.  There was fairly marked spurring at the C4-5 and C5-6 levels.  A screw plate was seen anterior to C6-7; the screws in the plate seemed to have eroded through the top of the C6 vertebral body.  There appeared to be a solid fusion at C6-7.  There was disc space narrowing particularly at C5-6 and C4-5.  Posterior elements were aligned and vertebral bodies were aligned.  With extension, there was a normal cervical lordotic curve.  The appearance of erosion of the screws at the top of the anterior plate had not changed since previous X-rays in May 2008.  A post-operative history of cervical spondylosis was noted.  

Dr. B.B. opined that the Veteran had developed axial symptomatology with decreased range of motion in his neck which impaired his driving.  Dr. B.B. found extensive adjacent level disease at C5-6 above the level of the prior arthrodesis and noted that accelerated spondylosis above a fusion is a known delayed occurrence after arthrodesis surgery.  He did not recommend repeat surgery but suggested that the symptoms could come under control with anti-inflammatories, physical therapy and home traction, or facet blocks through the pain clinic.

On June 2009 VA treatment, the Veteran complained of worsening neck pain with associated headaches.  On physical examination, the neck was supple with full range of motion. 

On February 2010 VA examination, the Veteran reported that his neck pain and limited range of motion rendered him unable to pursue his hobby of working on cars anymore.  He reported that he did not have constant cervical spine pain but reported flare-up pain which did not radiate down into the arms.  He described the flare-up pain as a dull aching pain and rated it as a 3 to 8 (on a scale of 10) in severity.  The flare-ups occurred once a week and lasted for two to three days.  Precipitating factors included weather changes and driving more than 100 miles.  He treated the pain with Tylenol (which alleviated the pain without side effects), heat, cold, and stretching (exercises).  He denied any incapacitating episodes in the previous 12 months.  He reported stiffness, weakness, fatigue, spasms, and decreased motion to the cervical spine daily.  He denied numbness, paresthesias, leg or foot weakness, bowel or bladder changes, or erectile dysfunction.  He denied using a cane, crutches, walker, support braces, shoe inserts or prosthesis (he indicated that he used a cane 4 to 5 times per month for support due to right knee pain).  Walking did not affect his neck pain.  He denied any falls due to the cervical condition and any functional limitations in ability to perform activities of daily living, in ability to perform work duties, or in ability to participate in recreational activities; the exceptions were driving, problems with inclement weather exposure, and crawling under cars to work on them.

On physical examination, the position of the head was neutral and was held somewhat rigid with limited range of motion.  Limbs and posture appeared normal, and curvatures of the spine appeared slightly straightened due to spasm.  Cervical range of motion was 0 to 40 degrees of forward flexion, 0 to 10 degrees of extension, 0 to 10 degrees of left and right lateral flexion, and 0 to 50 degrees of left and right lateral rotation.  There was evidence of fatigue and spasm to the cervical spine.  There was no evidence of lack of coordination, postural abnormality, fixed deformity such as ankylosis, or abnormality of musculature of the cervical spine except for spasm.  There was no difficulty walking due to limited line of vision, no restricted opening of the mouth, no breathing limits due to diaphragmatic respiration, no dyspnea or dysphagia, and no atlantoaxial or cervical subluxation or dislocation.  The initial range of motion documented subjective limitation with repeated use.  Complaints of fatigue, weakness, and lack of endurance did not limit spine function any further than the documented range.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges of motion.  X-rays continued to show discectomy residuals and multi-level degenerative disc changes.  The diagnosis was history of contusion and sprain to the cervical spine, progressive moderate degenerative disc disease of the cervical spine, and cervical fusion secondary to degenerative disc disease.

On May 2010 and September 2010 VA treatment, the neck was noted as "supple" with "full range of motion". 

At the February 2011 videoconference Board hearing, the Veteran testified that he wakes up daily with a slight headache; the neck pain seems to go away once he is up and moving around.  He testified that he wears a neck brace during the day except when driving, and uses a separate apparatus designed to stretch and "pull the neck up".  He testified that when he turns his head to the side, typically the right side, he hears a loud "bang" cracking sound in his neck; he attributed the noise to a loose fixation screw in his neck.  He testified that X-ray or CT scan results showed a deteriorating screw in his neck.  He testified that he now has arthritis above and below the site of the metal plate that was placed in his neck approximately 10 years prior.  He could look down with no problem, and he could look to either side to a point, but had severe neck pain if he sat with his head back, looking up.  He could not move his neck very much to look up and approximated 10 degrees of motion to the left and 20 to 25 degrees of motion to the right.  He testified that the pain is "pretty much" constant, at a level of 3 out of 10 in severity, with exacerbations to 9 out of 10, and increases in cold weather.  He testified that on a particularly bad day, he lies down for an hour and a half to two hours, and he treats the pain with Tylenol.  He testified that he had lost all of the feeling in the left fifth finger, though he stated he has arthritis in both hands unrelated to the neck disability, and no treating physician has ever indicated the loss of sensation in the finger may be a neurological symptom of the cervical disc disease.  He testified that the neck disability does not cause sleep difficulties, he does not have muscle spasms of the cervical spine, and he has never had any incapacitating episodes requiring physician-prescribed bed rest due to the neck disability. 

At the outset, the Board notes that there is no evidence that the Veteran has ever had incapacitating episode of cervical disc disease (i.e., bed rest prescribed by a physician).  He has consistently denied such episodes, both on examinations and in his hearing testimony, and his treatment records do not show he was ever placed on bedrest.  Therefore, the Incapacitating Episodes Formula for rating cervical disc disease has no application in the instant case.  

Considering, the General Rating Formula, it is not shown that at any time during the period for consideration forward flexion of the cervical spine was limited to 15 degrees (or approximating such limitation).  Notably, the Veteran himself has testified (at the Videoconference hearing) that he has no problem with looking down (i.e., forward flexion of the cervical spine).  Likewise, it has never been noted that the cervical spine is ankylosed (not permitting flexion/extension motion, albeit segments of the cervical spine have been fused).  Accordingly, a rating in excess of 20 percent under the General Formula is not warranted.  Furthermore, there is no indication that the Veteran has any separately ratable neurological symptoms of his service connected cervical disc disease.  While he testified at the videoconference hearing that he has some loss of sensation in his left hand fingers, he further indicated that no provider has attributed such loss of sensation to his cervical disc disease.  

Accordingly, the schedular criteria for a rating in excess of 20 percent for cervical disc disease are neither met nor approximated, and a schedular rating in excess of 20 percent is not warranted.  

Right knee disability

Historically, it has been established that the Veteran's service connected right knee disability encompasses arthritis (with any associated limitation of motion) and also symptoms of instability (and may be rated under criteria for rating either type of manifestations or a combination of ratings assigned for all).  

Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Arthritis of the knee is rated based on limitation of motion of the knee.  Flexion of a knee limited to 60 degrees warrants a 0 percent rating.  Flexion of a knee limited to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension of a knee limited to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating. And extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 3.45.

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated or post-removal semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

In October 2008 the Veteran submitted treatment records which were accepted by the RO as a claim for increase.  Therefore, the period for consideration in this matter is from October 2007.  

A July 2007 VA examination had found full (0 to 130 degrees) range of right knee motion and no instability.  

On November 2007 private treatment, the Veteran reported excruciating right knee pain with weight bearing.  The assessment was right knee pain.

On December 13, 2007 private treatment, the Veteran reported trouble with his right knee for many years.  On physical examination, he ambulated about the room and was able to get up onto and down off of the examining table without any difficulty.  There was some mild varus deformity.  Range of motion was from -5 degrees of full extension to 125 degrees of flexion.  There was no varus/valgus or AP instability noted.  The knee was tender to palpation over the medial joint line and the physician noted some crepitus through the range of motion.  There was equivocal McMurray and Apley for medial joint line tenderness.  X-rays showed significant medial and patellofemoral compartment arthrosis with joint space narrowing and marginal osteophyte formation, with about 4 millimeters of femorotibial subluxation.  The impression was of degenerative osteoarthritis of the knee.

On November 2008 private treatment, the Veteran reported that his right knee had buckled four days earlier, and he had landed on the right knee, causing constant pain.  He reported some burning discomfort in the popliteal fossa and tenderness over the tibial tuberosity.  He denied any redness, acute swelling, or ecchymosis.  He reported pain all the time that was worsened with walking.  He noted the December 2007 X-ray result findings.  On physical examination, there was no edema of the right lower extremity.  There was exquisite tenderness over the right tibial tuberosity.  There was obvious joint deformity, especially medially.  There was some tenderness in the popliteal fossa but no definite masses were noted.  Anterior drawer test was normal.  The physician assessed contusion of the right knee secondary to fall and underlying degenerative arthritis of the right knee.

On December 2008 VA examination, the Veteran reported swelling, pain with walking, and general pain.  He described the pain as intermittent and non-radiating, rated as 7 out of 10 in severity.  The pain was anterior infrapatellar, medially and posteriorly, and occurred about once a month with a duration of approximately three to five days.  It was precipitated by weather changes.  He reported that he fell the previous week when he was out hunting and walking in the mountains.   He treated the pain with Tylenol with good results and no side effects.  He denied any surgery or dislocation.  He complained of significant impairment during flare-ups.  He denied any associated weakness, stiffness, heat, redness, instability or giving way, locking, fatigability, or lack of endurance.  He denied the use of assistive devices such as a brace, walker, orthotics, or corrective shoes, but did use a cane and a knee brace.  He reported he had no difficulty driving but stated that he cannot walk more than half a mile due to the right knee.  He denied any history of inflammatory arthritis, fever, chills, weight loss, or malaise.  He reported that he was voluntarily retired.

On physical examination, gait was even, posture was erect, stance was normal, ambulatory balance was steady without the use of ambulatory aids or braces, and coordination was rhythmic.  He sat at ease during the interview with few position changes for comfort.  On range of motion testing, flexion was 0 to 130 degrees and extension was to 0 degrees, with no evidence of pain with range of motion.  The knee appeared normal and aligned, with no evidence of fatigue, weakness, or lack of endurance with repetitive use.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The patella was not ballotable.  There were no callosities or unusual shoe wear patterns to indicate abnormal weight bearing.  There was no leg length discrepancy.  The tibia had a normal, slight, valgus angulation in neutral and in 30 degrees of flexion, with normal motion.  Anterior and posterior drawers were negative, and Lachman's and McMurray's tests were negative.  Strength testing was 5/5 with no pain.  The Veteran was able to successfully stand from a seated position without using the hands for support.  There was no objective or clinical evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use with three joint measurements beyond the measured and reported ranges reported on examination.  X-ray results revealed severe degenerative osteoarthritis in the medial compartment of the knee which had progressed since a previous study in July 2007; patellofemoral joint degenerative changes were noted.

On July 2009 VA examination, pursuant to a claim regarding the left knee, the right knee showed no evidence of fatigue, weakness, or lack of endurance with repetitive use.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was full range of right knee motion with flexion from 0 to 140 degrees and extension of 0 degrees.  There was no evidence of pain on range of motion.

November 2009 X-rays revealed moderate to severe narrowing of the lateral aspect of the patellofemoral joint.  There was prominent sclerosis noted along the lateral patellar facet.  Mild marginal osteophytes were present within the patellofemoral joint and, to a lesser degree, within the medial compartment.  There was no evidence for acute fracture, dislocation, or joint effusion.  The impression was degenerative changes of the knee.

On February 2010 VA examination, the Veteran reported that right knee pain and limited range of motion render him unable to pursue his hobby of working on cars anymore.  He denied any constant pain to the right knee but reported flare-up pain to the infrapatellar area of the knee; he described the flare-up pain as a dull aching to sharp pain and rated it as 2 out of 10 in severity.  The flare-up pain occurred once per day and lasted for 2 to 3 days, with precipitating factors including walking beyond 2 blocks and walking on uneven surfaces or up and down hills.  He treated the flare-up pain with Tylenol, which helped and did not cause side effects.  He reported weakness, stiffness, swelling, instability, and fatigability, with the knee giving way once per week and stiffness occurring every day.  He denied any locking up, heat, or redness.  He denied using crutches, walkers, braces, or other supportive devices; but used a cane 4 to 5 times per month for the right knee.  He denied any dislocations or subluxations, constitutional symptoms, or inflammatory, rheumatoid, or infectious arthritis.  He denied any surgeries or hospitalizations for the right knee.  He reported 4 falls in the previous year due to the right knee giving out.  He reported that the right knee disability did not cause any functional limitations related to his ability to perform activities of daily living, at work, or while participating in recreational activities except for the walking limitations noted.   

On physical examination, the Veteran ambulated with a slow guarded gait and did not have his cane present.  The right knee appeared chronically arthritic with edema and small effusion.  There was evidence of fatigue, weakness, and lack of endurance during maneuvers.  There was objective evidence of painful motion during range of motion testing and knee bends.  There was edema, effusion, instability, guarding of movement, weakness, and tenderness to the right knee, but no evidence of heat, redness, or abnormal movement.  There was no indication of abnormal weight bearing except for guarded slow gait while guarding the right side.  There was no leg length discrepancy.  On range of motion testing, flexion was 0 to 130 degrees, and extension was to 0 degrees.  The Veteran reported pain and had facial grimace and guarding with range of motion maneuvers.  Varus and valgus in neutral and 30 degrees of flexion were normal but with reported pain.  Anterior and posterior drawers were negative and McMurray's was negative.  The Veteran was able to weight-bear on the right leg then the left doing repetitive shallow knee bends on each extremity with complaints of pain on the third repetitions on the left and first repetitions on the right.  The initial range of motion documented subjective limitation of joint function with repeated use.  The complaints of fatigue, weakness, and lack of endurance did not limit joint function any further than the documented range.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges of motion.  Vibratory and painful stimuli sensations were noted as intact to the right lower extremity, and temperature of the right lower extremity was normal.  He was able to demonstrate tandem, heel, and toe walking but had some instability with these maneuvers.  X-ray results revealed three compartment degenerative changes of the right knee, moderate to severe in degree, which result in a slight lateral subluxation of the tibia relative to the femur.  The VA examiner diagnosed history of moderate contusion to the right knee, progressive moderate degenerative joint disease of the right knee, moderate instability of the right knee, falls caused by the previous diagnoses, and decreased range of motion of the right knee.
On June 2010 VA examination, the Veteran reported that his right knee pain had worsened and the knee had given out.  He reported that he drives the DAV van from Great Falls to the RO and he has right knee pain at the end of the day of driving.  He described the knee pain as intermittent and non-radiating, with a severity of 2 out of 10.  The pain was described as being located anterior to the knee.  He reported flare-ups at a frequency of 4 times per year, particularly in cold weather, with a duration of 3 to 4 days and severity of pain at 10 out of 10.  Pain was precipitated by driving, pushing the gas pedal, cold weather, walking for one hour, or weight bearing activity.  He reported associated symptoms of weakness, stiffness, swelling lateral and medial and posterior, and heat.  He denied redness.  He reported a feeling of instability and that the knee gives way.  He denied any locking.  He reported fatigability and lack of endurance and denied leg length discrepancy.  He treated the pain with Tylenol with good results and no side effects.  During flare-ups limitations of motion and functional impairment were due to walking, standing, bending, and squatting.  He reported significant impairment during flare-ups but had not missed any volunteer work due to flare-ups.  He denied any surgery or dislocation.  He reported use of a cane and denied use of a brace, walker, orthotics, or corrective shoes.  He reported moderate effects on his activities of daily living in that he could not walk for more than one hour and had pain after driving a van all day.  He reported being unable to mow the lawn.  

On physical examination, there was no evidence, acute or chronic physical distress.  Gait was even, posture was erect, stance was normal, and ambulatory balance was steady without the use of ambulatory aides or braces.  He did not use his cane on the day of examination.  Coordination was rhythmic and the Veteran sat at ease during the interview, with few position changes for comfort.  The knee appeared normal without erythema, edema, or warmth.  There was no deformity and the knee was well-aligned.  Tenderness was reported on palpation of the medial and lateral joint line of the right knee.  There was no pain on patellofemoral compression.  The patella was not ballotable and bulge sign was negative.  There was no objective evidence of painful motion, instability, weakness, abnormal movement, or guarding of movement, and there were no callosities or unusual shoe wear pattern to indicate abnormal weight bearing.  On range of motion testing, right knee flexion was 0 to 130 degrees and extension was to 0 degrees.  Strength against gravity and against strong resistance was 5/5. There was no pain with range of motion, with no evidence of pain by grimace or other facial expression.  There was no evidence of fatigue, weakness, lack of endurance or additional limitations after repetitive use.  On stability testing, there was no apprehension with provocative testing of the patella.  Varus and valgus in neutral and in 30 degrees flexion were normal.  Anterior and posterior drawer tests were negative.  Lachman's and McMurray's tests were negative.  The Veteran was able to complete three shallow knee bends without difficulty, although there was intermittent popping noted with or without reported pain.  There was no evidence of abnormal patellar tracking, excessive tibial rotation, or foot pronation.  Heel, toe, and tandem walk demonstrated good balance.  The Veteran was able to successfully stand from a seated position without using the hands for support.  Regarding Deluca criteria, the initial range documented subjective limitation of joint function with repeated use.  Complaints of fatigue, weakness, and lack of endurance did not limit joint function any further than the documented range.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges. The examiner noted that, upon examination of the knee, there was no instability found in the right knee ligaments and opined that there is no evidence of instability of the right knee.  The examiner opined that the February 2010 diagnosis of instability of the knee was in error, as the February 2010 physical examination did not make note of any instability of the right knee.

In the February 2011 videoconference Board hearing, the Veteran testified that he has difficulty with stairways, and he had fallen twice down his basement stairs in the past, which caused the knee to swell significantly.  He testified that the arthritis of the knee worsens during the fall and winter, occasionally requiring him to walk with the assistance of a cane.  He testified that he feels an indentation on the right knee cap, which feels loose and located more to one side.  He testified that he has frequent pain and frequent falls due to the right knee.  He testified that the knee is stiff all day long.  He testified that, in a sitting position, he can extend his knee to "pretty much straight" and he can also flex the knee back without any difficulty.  He testified that he has pain on motion and slight reduction of motion, but his main concern is the instability of the knee: the right knee is very unstable on a regular basis when he walks.  He testified that he has three or four knee braces that he wears, though they do not help with the instability.  He testified that he is able to ride a bicycle and use a treadmill, although these activities increase the knee pain.  He testified that his knee symptoms have stayed the same since the most recent VA examination and have not worsened. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At the outset, the Board notes that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing he has, e.g., pain with motion on extended use.  Consequently, while no examination or treatment report notes limitation of flexion to 45 degrees (so as to warrant a 10 percent rating under Code 5260) or limitation of extension by 10 degrees (so as to warrant a 10 percent rating under Code 5261), the X-ray evidence of arthritis throughout the appeal period, considered with the Veteran's reports of pain on use (and the notation of objective observation of pain on motion in February 2010) warrants the assignment of a 10 percent (maximum) rating under Code 5003.

Regarding a separate rating under Code 5257, the Board notes that there is conflicting evidence, in that the Veteran's subjective (which nevertheless cannot be discounted unless he is found not credible, and his credibility has not been challenged) reports of giving way/instability found clinical corroboration on only one examination, in February 2010.  And even on that occasion certain diagnostic tests for instability (anterior/posterior Drawers and McMurrays's) were negative.  However, the Board finds noteworthy that although physical examination did not show subluxation, X-rays beginning on December 13, 2007 private examination for treatment purposes and noted again on February 2010 VA examination have shown femorotibial subluxation.  Such findings (together with the Veteran's lay observations and the February 2010 examination findings) reasonably support the assignment of a 10 percent rating under Code 5257 for slight (but not moderate) recurrent subluxation/lateral instability.   In summary, from December 13, 2007 the Veteran's service connected right knee disability warrants a combined 20 percent (but no higher) rating, based on a formulation of 10 percent under Code 5257 combined with 10 percent under Code 5003. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  The evidence does not show any manifestations/impairment of function not encompassed by the schedular criteria for the combined rating assigned.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

An unappealed August 2007 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  He has reported that he voluntarily retired from employment at age 62 unrelated to the disabilities addressed here; the matter of entitlement to a TDIU rating is not re-raised by the record in the context of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 20 percent for cervical disc disease is denied.

An increased combined rating of 20 percent for right knee disability is granted, effective from December 13, 2007, and subject to the regulations governing payment of monetary awards.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


